NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 19 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 18-10028

                Plaintiff-Appellee,              D.C. No. 2:16-cr-01508-DJH-1

 v.                                              MEMORANDUM*

ALFREDO GODOY-MACHUCA, AKA
Alfredo Godoy, AKA Alfredo Machuca
Gody,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                       Argued and Submitted May 15, 2019
                            San Francisco, California

Before: MCKEOWN and GOULD, Circuit Judges, and LASNIK,** District Judge.

      Alfredo Godoy-Machuca pleaded guilty to Reentry of Removed Alien

pursuant to 8 U.S.C. § 1326(a) before a Magistrate Judge on October 31, 2017. His

plea agreement contained a waiver of his right to appeal, but it was silent as to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
whether his federal sentence would run concurrent with or consecutive to a state-

court sentence that he was serving at the time. On January 22, 2018, at the

beginning of his sentencing hearing, the district court accepted his guilty plea.

Godoy-Machuca was sentenced to 63 months to run consecutive to his state-court

sentence. After the sentence was imposed, Godoy-Machuca attempted to withdraw

his guilty plea, stating that his defense counsel had informed him that his sentences

would run concurrently. The district court did not permit him to do so. Godoy-

Machuca timely appealed. We have jurisdiction under 28 U.S.C. § 1291, and we

dismiss the appeal.

      “A defendant’s waiver of his appellate rights is enforceable if the language

of the waiver encompasses his right to appeal on the grounds raised, and if the

waiver was knowingly and voluntarily made.” United States v. Watson, 582 F.3d

974, 986 (9th Cir. 2009) (quoting United States v. Joyce, 357 F.3d 921, 922 (9th

Cir. 2004)). Godoy-Machuca’s purported misunderstanding (which he raised after

the district court accepted the plea and imposed sentence) of a potential collateral

consequence of his plea agreement (which expressly disavowed any promises not

contained in writing) does not undermine the voluntary and knowing nature of the

broad waiver of appeal. The waiver is valid, and we dismiss that aspect of the

appeal.




                                          2                                    18-10028
      Godoy-Machuca’s claim of ineffective assistance of counsel challenges the

voluntary and intelligent nature of his plea agreement. However, the record is not

sufficiently developed to permit review and determination of that claim on direct

appeal.1 United States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003) (citing

United States v. Ross, 206 F.3d 896, 900 (9th Cir. 2000)).

      DISMISSED.




      1
              Our dismissal is without prejudice to Godoy-Machuca’s right to raise
his ineffective assistance of counsel claim on habeas review.

                                         3                                   18-10028